Title: To James Madison from William Lambert, 29 October 1811
From: Lambert, William
To: Madison, James


Sir,City of Washington, October 29th. 1811.
Permit me to submit the inclosed to your perusal, as the copy of a communication to several members of Congress, on their arrival in this city; and at the same to assure you, that while this mark of confidence and respect is offered, it is not expected or wished, that you should take any step in my favor incompatible with the strictest propriety. I have the honor to be, with great respect, Sir, Your most obedient servant,
William Lambert.
